Citation Nr: 0017114	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-34 237A	)	DATE
	)
	)


THE ISSUE

Whether a September 1978 decision of the Board of Veterans' 
Appeals (Board) denying service connection for degenerative 
arthritis of the cervical spine and an increased rating in 
excess of 20 percent for post operative traumatic arthritis 
of the right knee should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to June 
1942, from May 1943 to September 1943, and from May 1947 to 
April 1948.

This matter comes before the Board based on a clear and 
unmistakable error motion as to a September 1978 Board 
decision, which was presented by the veteran's service 
representative at the veteran's hearing before a Member of 
the Board in Washington, D. C., conducted in December 1999.

Thereafter, in correspondence to the moving party dated in 
April 2000, the Board informed the moving party that he and 
his representative had 60 days from the date of the 
correspondence in which to respond to the clear and 
unmistakable error motion.  The moving party was also 
informed that failure to respond would not affect the 
finality of the Board's decision and that this was the only 
opportunity to respond that would be afforded the moving 
party and his representative.  No new evidence was to be 
considered in connection with the disposition of this motion.  
The moving party and his representative were also provided 
with a copy of VA's regulations relating to clear and 
unmistakable error.

In May 2000, the moving party's representative filed a 
response in support of the motion for clear and unmistakable 
error.


FINDINGS OF FACT

1.  The September 1978 Board decision that denied service 
connection for degenerative arthritis of the cervical spine 
and an increased rating in excess of 20 percent for post 
operative traumatic arthritis of the right knee correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.

2.  A disagreement as to how the facts were weighed and 
evaluated in the Board's September 1978 decision does not 
constitute clear and unmistakable error.


CONCLUSION OF LAW

The September 1978 Board decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Applicable VA regulation provides that clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions in existence at the time were incorrectly applied.  
See 38 C.F.R. § 20.1403(a) (1999).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b) 
(1999).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c) (1999).

Examples of situations that are not clear and unmistakable 
error include a changed diagnosis (a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision); the Secretary's failure to fulfill the duty to 
assist; evaluation of evidence (a disagreement as to how the 
facts were weighed or evaluated); and a change in 
interpretation (clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation).  See 38 C.F.R. § 20.1403(d) (1999).

I.  Historical Background

In the September 1978 decision, the Board found that the 
veteran's degenerative arthritis of the cervical spine was 
not of service onset and was not causally related or 
attributable in any to the weakness and instability of the 
veteran's service-connected right knee disorder.  
Specifically, the Board noted that the veteran's initial 
application for benefits and all VA evaluations and 
hospitalization reports prior to May 1977 made no reference 
to any cervical spine disorder.  It was not until VA 
examination in May 1977 that the record reflected a diagnosis 
of degenerative arthritis in the cervical spine.

The Board also found that the veteran's traumatic arthritis 
of the right knee was not productive of more than moderate 
impairment, as provided under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257 (1978).  Specifically, the Board 
discussed VA orthopedic examinations conducted in May and 
December 1977 and a private examination conducted in 
September 1977.  The Board noted that upon VA examination in 
December 1977, the most recent examination of record, that 
the veteran had full flexion with a moderate amount of pain 
but lacked only five degrees of extension.  The Board also 
noted that the disability evaluation currently in effect 
contemplated moderate impairment of the right knee, which the 
Board believed adequately reflected the veteran's level of 
impairment shown at the time.  This included contemplation of 
the medial collateral ligaments reported on the December 1977 
VA examination.

At the veteran's hearing before a Member of the Board in 
Washington, D. C. (conducted in December 1999), the veteran's 
service representative stated that clear and unmistakable 
error existed in the September 1978 Board decision because it 
had been found that the veteran's arthritis of the cervical 
spine was too remote in time to be service connected.  The 
veteran's service representative also asserted that where 
secondary service connection was concerned, given medical 
evidence of a nexus between the veteran's disability that 
happened in service and a current disability, it did not 
matter how much time had passed.  Also, the Board had not 
made a medical determination at that time as to whether or 
not there was a nexus.  In support of this proposition, the 
veteran's service representative noted Allen v. Brown, 7 Vet. 
App. 439 (1995).

In response to the Board's April 2000 correspondence, the 
veteran's service representative submitted additional 
argument, in which she noted that the Board in its September 
1978 decision had both denied service connection for the 
veteran's arthritis of the cervical spine and an increased 
evaluation for the veteran's traumatic arthritis of the right 
knee.  With respect to the Board's denial of service 
connection, the veteran's service representative argued that 
the Board should have remanded the issue of entitlement to 
secondary service connection for a medical opinion.  With 
respect to the Board's denial of an increased evaluation, she 
argued that the May 1977 VA examination was deficient, in 
that the veteran's claims file had not been reviewed, nor had 
additional medical records been reviewed.  The veteran's 
service representative also argued that the Board had not 
provided reasons and bases as to why it found the May 1977 VA 
examination more compelling than the September 1977 private 
examination.  She did not discuss the December 1977 VA 
examination.

III.  Analysis

Upon current review of the applicable regulations in this 
instance, the Board's September 1978 decision, the evidence 
then of record, and the moving party's arguments as to this 
matter, the Board finds no clear and unmistakable error as to 
both the denial of service connection for degenerative 
arthritis of the cervical spine and entitlement to an 
increased evaluation for the veteran's post operative 
traumatic arthritis of the right knee.  As such, the moving 
party's motion is denied.

Specifically, as to the September 1978 denial of service 
connection for a cervical spine disability, the Board points 
out that the September 1978 decision contains the relevant 
secondary service connection regulation, 38 C.F.R. § 3.310, 
as well as a finding of fact and a conclusion of law 
regarding the secondary service connection claim. It was 
discussed in that decision that the veteran's arthritis of 
the cervical spine had been described as degenerative in 
nature such as seen in the aging process. A review of the 
then-current evidence of record indicates that the record was 
completely devoid of any medical evidence showing a causal 
relationship between the veteran's service-connected right 
knee disability and his degenerative arthritis of the 
cervical spine. The requirement of a medical nexus to well-
ground service connection claims and the holding that a 
service-connected disability need only increase the severity 
of another disability to support a grant of service 
connection on a secondary basis are interpretations by the 
Court of Veterans Appeals (now the Court of Appeals for 
Veterans Claims) many years after the September 1978 decision 
and thus cannot provide a basis for clear and unmistakable 
error in that decision. Likewise, any failure to assist the 
veteran in developing his claim is not clear and unmistakable 
error. See 38 C.F.R. § 20.1403(d); Caluza v. Brown, 7 Vet. 
App. 498 (1995), Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to the Board's denial of an increased evaluation for the 
veteran's post operative traumatic arthritis of the right 
knee, the Board finds that the veteran' service 
representative has essentially argued that she disagrees with 
how the Board evaluated the evidence as to the veteran's 
then-current level of disability. 

Specifically, the veteran's service representative has 
questioned the Board's reliance on a May 1977 VA examination 
report in its September 1978 decision, when compared to a 
later Sept 1977 private examination, which indicated that the 
veteran had severe degenerative osteoarthritis of the right 
knee.  According to the veteran's service representative, the 
Board did not provide reasons and bases as to why it found 
the May 1977 VA examination more compelling than the 
September 1977 examination.  In this respect, the Board 
points out that it relied on a December 1977 VA examination 
(the most current clinical evidence then of record) in its 
September 1978 decision that found the veteran's level of 
impairment to be moderate.  Interestingly, the veteran's 
service representative did not address the December 1977 VA 
examination in any of her arguments as to clear and 
unmistakable error.  More importantly, however, and 
dispositive in this instance, the Board reiterates that a 
difference of opinion in how the evidence was weighed and 
evaluated cannot constitute clear and unmistakable error.  
Id.  In effect, though, by questioning the Board's reliance 
on one piece of evidence as opposed to another, the veteran's 
service representative has only argued a difference of 
opinion.  She has not asserted that either the correct facts 
as they were known at the time were not before the Board or 
that statutory and regulatory provisions then in existence 
were not correctly applied.  See 38 C.F.R. § 20.1403(a).

Further, as to the service representative's assertions that 
the Board failed to provide reasons and bases as to why it 
found the May 1977 VA examination more compelling than the 
September 1977 private examination, the Board reiterates that 
it relied on the most current clinical evidence of record in 
its September 1978 decision, a December 1977 VA examination.  
In this respect, the Board explicitly noted that it was the 
most current clinical evidence of record.

In light of the above, then, the Board finds that the moving 
party's arguments as to the Board's September 1978 evaluation 
of the veteran's post operative traumatic arthritis of the 
right knee amount to a disagreement as to evaluation of 
evidence.  Such a disagreement cannot constitute clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3). 





ORDER

The September 1978 Board decision does not contain clear and 
unmistakable error, and the motion is denied.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 


